Citation Nr: 1606671	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  14-21 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for three-vessel disease, claimed as heart problems (heart stent inserted).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Jodee C. Kayton, Attorney


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1963 to June 1967.

These matters are before the Board of Veterans' Appeals (Board) on appeal of April 2011 and May 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

Following receipt of the Veteran's substantive appeal, the Veteran submitted additional evidence, and did not request initial Agency of Original Jurisdiction (AOJ) consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 U.S.C.A. § 7105(e) (West 2014).

The issues of entitlement to service connection for bilateral hearing loss, entitlement to service connection for tinnitus, and entitlement to service connection for erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The record shows that the Veteran was diagnosed with three-vessel disease with stenosis in temporal proximity to the appeal period; there is no evidence that the condition resolved prior to the date of the claim.

2.  The evidence of record is at least at relative equipoise as to whether the Veteran had service in the Republic of Vietnam during the Vietnam Era; therefore, he is presumed to have been exposed to herbicide agents.

3.  Ischemic heart disease, such as the Veteran's three-vessel disease, is a condition that is subject to presumptive service connection as a disease associated with exposure to herbicide agents.


CONCLUSION OF LAW

The criteria for service connection for three-vessel disease have been met.  38 U.S.C.A. §§ 1110, 1131, 1116, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2015).  In this decision, the Board grants entitlement to service connection for three-vessel disease.  This represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance with the notification and assistance requirements is deemed to be harmless error, and further discussion of VA's compliance with those duties is not necessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, certain diseases may be presumed to have been incurred in service where a Veteran was exposed to herbicide agents, such as Agent Orange, while on active service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Veterans who served in the Republic of Vietnam during the Vietnam Era are presumed to have been exposed to herbicide agents, even when there is no evidence of such exposure during the period of service.  38 C.F.R. § 3.307(a)(6)(iii); see also, 38 C.F.R. § 3.2.  Generally, the regulation applies where an enumerated disease, such as ischemic heart disease, becomes manifest to a compensable degree at any time after active service.  38 C.F.R. § 3.307(a)(6)(ii).

Analysis

The Veteran contends that he has a heart condition that should be service connected on a presumptive basis as due to in-service exposure to herbicides.  See, e.g., Claimant's Brief, received in September 2014.

The evidence of record includes an October 2007 private cardiac catheterization report showing mild triple-vessel disease with a 30 percent LAD stenosis and a 30 percent right coronary artery stenosis with significant 95 percent mid circumflex lesion with preserved left ventricular function.  The Veteran underwent successful drug-eluting stenting of the circumflex shortly thereafter.  The Board notes that the October 2007 private treatment records predate the present claim by nearly 3 years.  See VA Form 21-526, Veteran's Application for Compensation and/or Pension, received in June 2010.  However, evidence of a disability prior to the date of the claim may be regarded as probative as to whether the disability existed as of the date of filing of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  In this case, there is no evidence showing that the Veteran's triple-vessel disease resolved prior to the date of filing of the claim.  Therefore, the Board finds that the October 2007 private treatment records are probative evidence that the Veteran has a current disability of three-vessel disease.

As to the Veteran's claimed in-service exposure to herbicides, the Board notes that the Veteran's service treatment records and service personnel records are absent for evidence that the Veteran served in the Republic of Vietnam.  The Veteran's DD Form 214N shows that he was awarded the Vietnam Service Medal and Vietnam Campaign Medal.  However, administrative remarks within the Veteran's service personnel records show that these medals were awarded based on the Veteran's service on board Patrol Squadron 17, "which operated within the area of Viet-Nam."  Thus, his receipt of those medals was not based on confirmed in-country service.  In addition, the Veteran's service personnel records show that he was awarded combat pay for December 1966.  However, the Certificate to Support Combat Zone Exclusion documenting the combat pay does not show service in the Republic of Vietnam.  Rather, it shows service on the U. S. Naval Station, Sangley Point, in the Republic of the Philippines.  Furthermore, in February 2011, the AOJ submitted a Personnel Information Exchange System (PIES) request to determine the Veteran's dates of service in the Republic of Vietnam, if any.  A response to the request stated:

We are unable to determine whether or not this Veteran served in the Republic of Vietnam.  The Veteran was attached to a unit, Patrol Squadron Seventeen (VP-17), that could have been assigned to a ship or to shore.  For DOD purposes, the unit was credited with Vietnam service from 28-Sept-1966 to 01-Mar-1967.  However, the service record provides no conclusive proof of in-country service.

See VA Form 3101, VA Request for Information, printed in April 2011.  The Board notes that, although the service treatment records and service personnel records do not confirm the Veteran's reported in-country service in the Republic of Vietnam, they do leave open the possibility that he was assigned to shore duty in the Republic of Vietnam as part of Patrol Squadron 17.

The Veteran submitted a statement in September 2014 in support of his assertion that he served in the Republic of Vietnam during the Vietnam Era.  In the statement, the Veteran asserts that his occupational specialty was aviation boatsmanmate handler, third class.  As part of his duties, he worked ground support for airplanes, which involved fueling, oiling, tying down, and checking airplanes.  During his tour of duty with Patrol Squadron 17 in June 1966, he was sent to temporary additional duty to the U. S. Naval Station, Sangley Point, in the Republic of the Philippines.  While stationed there, he serviced P2 airplanes, which did not have tail hooks and were too large to land on aircraft carriers; therefore, the planes had to land on shore.  He reports that he was sent from the Philippines to Tan Son Nhut Air Base in Saigon, Vietnam, to service the P2 airplanes.  The Veteran also submitted photographs in support of his claim.  The Veteran describes one photograph as showing him on a street in downtown Saigon in December 1966.  Another photograph reportedly shows two of his fellow service members in front of the hotel where he stayed in Saigon.  In the photograph, a sign posted above a doorway states, "VP-17 DET ALPHA, TAD FROM, MCHALES NAVY, SAIGON, VIETNAM."  A third photograph reportedly shows a side street in Vietnam.

The Veteran is competent to report the circumstances of his service.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also finds him to be credible in that regard.  His statements placing him in the Republic of the Philippines and then in the Republic of Vietnam are consistent with the service records showing that he was in the Philippines in December 1966 and received combat pay during that month.  See 38 U.S.C.A. § 1154(a).  They are also consistent with the April 2011 PIES response, which indicated that it was possible the Veteran was assigned to shore duty while attached to Patrol Squadron 17.  His statements are further supported by his description of his job duties, and by the photographs he submitted, which do appear to show the Veteran in the Republic of Vietnam.  Moreover, there is nothing in the record that would impugn the Veteran's credibility on the matter.  As there is no evidence weighing against the Veteran's competent and credible statements, the Board finds that the evidence is at least at relative equipoise as to whether the Veteran had service in the Republic of Vietnam during the Vietnam Era.  Consequently, the Veteran is presumed to have been exposed to herbicide agents.  See 38 C.F.R. § 3.307(a)(6)(iii).

The Veteran's triple-vessel disease, as a type of ischemic heart disease, is a disease associated with exposure to certain herbicide agents.  See 38 C.F.R. § 3.309(e).  The record shows that the disability is manifested to a compensable degree under the relevant rating criteria found in 38 C.F.R. § 4.104, Diagnostic Code 7005.  Therefore, resolving any remaining doubt in the Veteran's favor, the Board concludes that service connection for triple-vessel disease is warranted on a presumptive basis under 38 C.F.R. §§ 3.307(a)(6) and 3.309(e).  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for triple-vessel disease is granted.


REMAND

The Board finds that the issues of entitlement to service connection for bilateral hearing loss, tinnitus, and erectile dysfunction must be remanded for further development before a decision may be made on the merits.

Service Connection for Bilateral Hearing Loss

A September 2010 VA audiological examiner noted that the Veteran's October 1963 medical report of examination for entrance into service showed a preexisting moderate hearing loss at 6000 Hertz (Hz) in the right ear.  In addition, the Veteran's June 1967 report of medical examination for separation from active service revealed mild hearing loss at 6000 Hz in the right ear with no threshold shift, and within normal hearing per VA standards otherwise.  The examiner also noted "slight/25 dB threshold at 6000 Hz in the left ear, but with no threshold shift evidence from enlistment)."  The examiner opined that it is less likely as not that that the Veteran's hearing loss was caused by or a result of acoustic trauma during service.  The examiner stated that the hearing loss is more likely due to other etiologies such as the etiology of the Veteran's preexisting hearing loss, aging, high blood pressure, and occupational and recreational exposure.

A review of the Veteran's service treatment records reveals that audiological testing was performed upon entrance in October 1963 and upon separation in June 1967.  For VA purposes, service department audiometric findings dated prior to November 1, 1967, are presumed to be in ASA units unless otherwise specified.  In this case, neither in-service examination report indicates the type of units used.  Therefore, the Board must assume that both examinations are reported in ASA units.  There is no indication that the examiner converted the results of the audiological testing in the service treatment records.  Rather, the examiner's statement that the Veteran had a slight 25 decibel (dB) threshold at 6000 Hz in the left ear suggests he did not convert the results, as 25 dB is what is recorded for the left ear at 6000 Hz in the June 1967 report of medical examination for separation.

When converted to ISO units, the Veteran went from a threshold of 15 dB to a threshold of 25 dB at 3000 Hz in the right ear.  In the left ear, the Veteran went from a threshold of 10 dB to a threshold of 25 dB at 3000 Hz, and from a threshold of 0 dB to a threshold of 20 dB at 4000 Hz.  VA recognizes threshold levels greater than 20 dB as indicative of some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The examiner did not explain why the Veteran's shift to 20 dB or greater at 3000 Hz in the right ear and at 3000 Hz and 4000 Hz in the left ear was not indicative of significant hearing loss or why the Veteran's current bilateral hearing loss is not related to them.  Furthermore, the Veteran had 5 dB upward shifts at 500, 1000, 2000, and 4000 Hz in the right ear, and at 1000 and 6000 Hz in the left ear.  The examiner did not explain why these shifts are not considered significant or why the Veteran's current bilateral hearing loss is not related to them.  Because the September 2010 VA examination appears to have been based on an inaccurate understanding of the record, and does not reflect full consideration of the threshold shifts demonstrated during the Veteran's service, the examiner's opinions are not adequate for decision-making purposes, and remand is required so that a VA addendum opinion may be obtained.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on an incomplete or inaccurate factual premise are not probative).

Service Connection for Tinnitus

The Veteran reported to the September 2010 VA audiological examiner that he could not determine the time of onset of his tinnitus.  The examiner noted that the service treatment records are absent for complaints of or treatment for tinnitus, and opined that it is less likely as not that the Veteran's tinnitus is caused by or a result of acoustic trauma in service.  However, the examiner also indicated that the Veteran's tinnitus is as likely as not a symptom associated with his bilateral hearing loss.  Thus, the issue of entitlement to service connection for tinnitus is inextricably intertwined with the issue of entitlement to service connection for bilateral hearing loss, which is herein remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  As such, appellate adjudication of the issue of entitlement to tinnitus is deferred pending completion of the action requested below.

Service Connection for Erectile Dysfunction

The Veteran has not yet been provided a VA examination with regard to the claimed erectile dysfunction.  VA will provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing that certain diseases manifested during an applicable presumptive period for which the veteran qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In this case, the Veteran has competently indicated that he suffers from erectile dysfunction.  In addition, there is an indication in the record that the erectile dysfunction may be etiologically related to his heart disease, which has now been service connected.  In light of the above, the Veteran should be provided with a VA examination to address the existence and probable etiology of his claimed erectile dysfunction.

Accordingly, the case is REMANDED for the following action:

1.  Forward the record and copy of this Remand to the examiner who conducted the September 2010 VA audiological examination or, if that examiner is not available, to an equally qualified VA clinician for preparation of an addendum opinion.  After reviewing the record, the examiner is asked to address the following: 

a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's current hearing loss is caused by or otherwise etiologically related to service, to include in-service noise exposure?

b) Is it at least as likely as not (50 percent or greater probability) that any preexisting hearing loss was aggravated by active service?

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

The clinician is asked to appropriately convert the audiological results in the Veteran's service treatment records from ASA units to ISO units.  The clinician is advised that VA recognizes threshold levels greater than 20 decibels as indicative of some degree of hearing loss. See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The clinician must discuss the shift from 15 dB to 25 dB at 3000 Hz in the right ear, and from 10 dB to 25 dB at 3000 Hz and from 0 dB to 20 dB at 4000 Hz in the left ear.  The examiner must also discuss the 5 dB shift at 500, 1000, 2000, and 4000 Hz in the right ear, and at 1000 and 6000 Hz in the left ear.

The examiner should indicate that the record was reviewed.  A complete rationale should be provided for all opinions given.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed erectile dysfunction.  Provide a copy of this Remand and the record to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must address the following:

a) Does the Veteran have a diagnosis of erectile dysfunction?

b) If there is a diagnosis of erectile dysfunction, is it at least as likely as not (50 percent probability or greater) that the erectile dysfunction is causally or etiologically related to the Veteran's active service?

c) If not, is at least as likely as not (50 percent probability or greater) that the Veteran's erectile dysfunction is proximately due to or the result of the Veteran's service-connected disabilities, to include the service-connected triple-vessel disease.

d) If not, is it at least as likely as not (50 percent probability or greater) that the Veteran's erectile dysfunction was aggravated by the Veteran's service-connected disabilities, to include the service-connected triple-vessel disease.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

The examiner should indicate that the record was reviewed.  A complete rationale should be provided for all opinions given.

3.  After completion of the above, review the expanded record, including the evidence entered since the Statement of the Case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


